 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

                                                    ***
 3
     UNITED STATES OF AMERICA,                         Case No. 2:13-cr-00346-APG-GWF
 4
                                       Plaintiff,      ORDER FOR STATUS REPORT
 5
                    v.
 6 KELLY CARN,

 7                                   Defendant.

 8

 9         The court is holding over $21,000 from the sale of seized guns and other items. See ECF

10 No. 156. I approved a substitute consignee in January, 2020. ECF No. 170. I do not know whether

11 additional items have been sold since then, and whether it is likely any more will be sold.

12         In order to move this matter to resolution, all interested parties and the consignee shall

13 confer about the status of the consignment sales and a plan and timeline to wrap up this matter.

14 The parties shall file a joint status report by April 23, 2020. If the parties cannot reach agreement,

15 the joint report shall contain a short statement of their respective positions. If the parties believe

16 a briefing schedule is needed, that should be included in the joint report.

17         DATED this 3rd day of April, 2020.

18

19                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23
